Citation Nr: 1455037	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 27, 2010, and as 50 percent disabling from that date.

2.  Entitlement to an earlier effective date prior to September 27, 2002 for the grant of service connection for coronary artery disease (CAD) status post myocardial infarction.

3.  Entitlement to a higher initial rating for service-connected CAD status post myocardial infarction, rated 10 percent disabling from September 27, 2002, as 30 percent disabling from February 22, 2010, and as 60 percent disabling from November 22, 2011.

4.  Entitlement to special monthly compensation (SMC) at the housebound rate.

5.  Entitlement to an earlier effective date prior to April 23, 2010 for the grant of service connection for peripheral vascular disease of the right lower extremity.

6.  Entitlement to an earlier effective date prior to April 23, 2010 for the grant of service connection for peripheral vascular disease of the left lower extremity.

7.  Entitlement to a higher rating in excess of 20 percent for peripheral vascular disease of the right lower extremity.

8.  Entitlement to a higher rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.

(The following issues are the subject of a separate decision:  entitlement to an increased rating for a service-connected skin disorder; entitlement to a total disability rating based on individual unemployability (TDIU) during the period prior to January 7, 2009; and entitlement to an earlier effective date prior to January 7, 2009 for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to February 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in Muskogee, Oklahoma, dated in September 2010, December 2010, February 2011, and October 2013.

In a September 2010 rating decision, the RO denied an increase in a 30 percent rating for service-connected PTSD, and the Veteran appealed for an increased rating.  In a December 2010 rating decision, the RO granted a higher 50 percent rating for service-connected PTSD, effective October 27, 2010.  Since this increase did not constitute a full grants of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Although the Veteran's representative has also appealed for an earlier effective date for the grant of a 50 percent rating for PTSD, the proper rating for PTSD during the period prior to October 27, 2010 is already on appeal, and thus this issue is characterized as listed on the first page of this decision.

This case also comes to the Board on appeal from a February 2011 rating decision that granted entitlement to service connection for CAD status post myocardial infarction, rated 10 percent disabling from September 27, 2002, and 30 percent disabling from February 22, 2010, and granted service connection and 20 percent ratings for peripheral vascular disease of the right and left lower extremities, effective April 23, 2010.  The Veteran appealed for higher ratings and earlier effective dates.  

In a January 2012 rating decision, the RO granted a higher 60 percent rating for CAD status post myocardial infarction, effective November 22, 2011.  Since this increase did not constitute a full grants of the benefits sought, the increased rating issue remains in appellate status.  See AB, supra.  Although the Veteran's representative has also appealed for an earlier effective date for the grant of a 60 percent rating for this disability, the proper rating for coronary artery disease during the period prior to November 22, 2011 is already on appeal, and thus this issue is characterized as listed on the first page of this decision.

This case also comes to the Board on appeal from an October 2013 rating decision, in which the RO denied entitlement to special monthly compensation (SMC) at the housebound rate.

Finally, there are other issues that are not before the Board.  In a December 2011 rating decision, the RO adjudicated several other claims, and a notice of disagreement was received from the Veteran in December 2011.  A statement of the case was issued in November 2012.  As a timely substantive appeal was not received from the Veteran as to these issues, they are not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

The record currently before the Board is a paperless electronic claims file.

The issues of entitlement to a higher rating for CAD status post myocardial infarction, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 16, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, requesting a withdrawal of the appeals for higher ratings for peripheral vascular disease of each lower extremity, and for earlier effective dates for the award of service connection for peripheral vascular disease of each lower extremity.

2.  The Veteran filed a claim for coronary artery disease on January 20, 2010.  The first diagnosis of coronary artery disease was in 1995, when the Veteran suffered a myocardial infarction.  The February 2011 rating decision that granted service connection for CAD status post myocardial infarction, based the effective date of the grant on the date the RO received an informal claim on September 27, 2002 in the form of medical records.

3.  During the period prior to October 27, 2010, the Veteran's PTSD more closely approximates symptomatology productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  During the period from October 27, 2010, the Veteran's PTSD symptoms were productive of no more than occupational and social impairment with reduced reliability and productivity.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for higher ratings for peripheral vascular disease of each lower extremity, and for earlier effective dates for the award of service connection for peripheral vascular disease of each lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an effective date prior to September 27, 2002, for the grant of service connection for CAD status post myocardial infarction have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.159, 3.309(e), 3.400, 3.816(c)(2) (2014).

3.  During the period prior to October 27, 2010, the criteria for an increased rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  During the rating period from October 27, 2010, the criteria for an increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Peripheral Vascular Disease of Both Lower Extremities

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant, through his authorized representative, has withdrawn his appeals as to the issues of entitlement to higher ratings for peripheral vascular disease of each lower extremity, and for earlier effective dates for the award of service connection for peripheral vascular disease of each lower extremity.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these four issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice requirements require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).

With regard to the appeal for an earlier effective date for service-connected CAD status post myocardial infarction, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the appeal for an increased rating for service-connected PTSD, the duty to notify was satisfied via a letter sent to the Veteran in April 2010, prior to the September 2010 rating decision on appeal.  As the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of showing there is a notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, VA clinical records, and a report of a private occupational consultation.  He was also provided  comprehensive VA compensation examinations in furtherance of his claim, that were based on clinical findings and a review of the record.  The examination reports contain the information needed to assess the severity of PTSD in relation to the applicable rating criteria.  Thus, the Board concludes that the VA compensation examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  No further examination need be provided, as the Veteran has not alleged that his PTSD or has worsened since most recently examined.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Earlier Effective Date for Service Connection for CAD

The Veteran filed his original claim for service connection for a heart condition, to include as secondary to herbicide exposure, on January 20, 2010.  Service connection for ischemic heart disease was granted in a February 2011 rating decision, effective September 27, 2002.  In its decision, the RO noted the Veteran's January 2010 claim, and determined that on September 27, 2002, VA received his statement in support of his claim for perianal abscesses, and that treatment records received on October 16, 2002, from VAMC Muskogee, in conjunction with this claim, reflected a diagnosis of CAD, and showed prior hospital admissions for a myocardial infarction on June 29, 1995, to July 5, 1995, and again on January 2, 1997, to January 10, 1997.  The RO found that although these records showed multiple myocardial infarctions, they occurred prior to the date a claim for ischemic heart disease was received, and therefore, an earlier effective date was not warranted.

The Veteran believes the effective date of his award of service connection for his heart condition should be August 14, 1999.

Generally, the effective date of an award of disability compensation, i.e., service connection, is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014). If a claim for service connection is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r). 
While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In this case, the award of presumptive service connection for the Veteran's ischemic heart disease was based upon a liberalizing law. 

The effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date. The effective date of such an award shall not be earlier than the effective date of the liberalizing law or administrative issue.  38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114. 

In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a). 

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010. 

However, district court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  A claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816 (c)(2)(i).

As defined in the current regulations, the term "covered herbicide diseases" means a disease for which the Secretary of VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2)(i).  This includes Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  Id. 

Governing regulation provides that ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

Although ischemic heart disease is not currently included in the covered herbicide diseases listed in 38 C.F.R. § 3.816, the new presumption for that condition must follow the effective date rules as stipulated by Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.).  See 75 Fed. Reg. 168 (2010).

In this case, there is no indication that VA denied compensation for ischemic heart disease in any decision issued between September 25, 1985 and May 3, 1989.  As his original claim for coronary artery disease was received by VA between May 3, 1989 and August 31, 2010 (the effective date of the presumption of service connection for ischemic heart disease), the proper effective date of this award is the later of the date his claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  

In April 2010, the Veteran's representative enclosed medical records which he said documented the earliest symptoms and diagnosis relating to the Veteran's claimed heart condition.  He submitted a copy of a VA hospital discharge summary reflecting that the Veteran was hospitalized from June 29, 1995 to July 5, 1995 for coronary artery disease with acute myocardial infarction.  

In correspondence dated in January 2013 and April 2014, the Veteran's representative contended that pursuant to Nehmer, an earlier effective date should be awarded for service connection for CAD dating back to 1999.  He contended that the Veteran filed an increased rating claim on August 14, 1999, and at that time, he also requested that VA obtain his VAMC treatment records.  He asserted that if VA had obtained the Veteran's VA treatment records per his request, they would have also obtained his treatment records showing his heart attacks, and because these outpatient records were created by VA, they were in VA's constructive possession prior to the time that they were ultimately obtained, under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  He asserted that since the medical records establish the Veterans ischemic heart disease dating back to 1999, the correct effective date is his August 14, 1999 claim.

A thorough review of the Veteran's claims file reveals that his original claim for service connection for heart disease due to Agent Orange (herbicide) exposure was received by VA on January 20, 2010.  Although the Agency of Original Jurisdiction (AOJ) found that a VA Form 21-4138, received by VA on September 27, 2002, was a claim for service connection for ischemic heart disease, based on the associated VA medical records that were obtained in October 2002, the Veteran did not actually express an intent to claim service connection for ischemic heart disease at that time, and he only referred to his increased rating claim for a skin disorder in his September 27, 2002 statement.  Regardless, service connection has been in effect for CAD since September 27, 2002, and the Veteran now contends that an even earlier effective date is warranted, based on the theory that VA medical records dated in 1995 were constructively of record in August 1999 pursuant to Bell, supra, and that such records constitute a claim for service connection for ischemic heart disease.  The Board finds that this argument is unpersuasive.  Governing law provides that VA is not required to conjure up issues not raised by the claimant, see Brannon, supra.  Moreover, the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).

Although the medical evidence reflects that the Veteran had ischemic heart disease since 1995, the Board finds that the Veteran's August 14, 1999 statement, received on August 23, 1999, relates only to a claim for an increased rating for an unrelated condition and never mentioned heart disease.  The Board finds that this application and other supporting statements and submissions received at that time may not reasonably be viewed as indicating an intent to apply for compensation for the covered herbicide disability of CAD or ischemic heart disease.  38 C.F.R. § 3.816 (c)(2)(i).  

There is no documentation in the record establishing that the Veteran had submitted another claim, formal or otherwise, for the same disability at any time prior to September 27, 2002.  Since his claim was received prior to August 31, 2010, the effective date of the law establishing a presumption of service connection for ischemic heart disease under 38 CFR 3.309(e), service connection may be established no earlier than the date the initial claim was received, September 27, 2002, per 38 C.F.R. § 3.816. 

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence does not support the Veteran's contention, and the claim is denied.  There has been no formal or informal claim for service connection for CAD prior to September 27, 2002.  In this case, there simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  Accordingly, the claim for an earlier effective date prior to September 27, 2002 is denied.  

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

In an April 2010 rating decision, the RO denied the Veteran's January 2010 informal claim for service connection for dysthymia as secondary to the service-connected skin disorder, stating that a separate evaluation and service connection for dysthymic disorder secondary to his service-connected skin disorder was not warranted because his psychiatric symptoms, including depression, anxiety and dysthymia, had already been included in the evaluation for the established service-connected psychiatric disability of PTSD.

The Veteran and his representative contend that his PTSD is more disabling than currently evaluated, and that his dysthymia and depression symptoms should be rated together with the Veteran's PTSD.

In a December 2010 rating decision, the RO granted a higher 50 percent rating for service-connected PTSD, effective October 27, 2010.  Thus, during the pendency of this appeal, the RO has assigned "staged" ratings for the service-connected PTSD, and has rated this disability as 30 percent disabling prior to October 27, 2010, and as 50 percent disabling from that date, under Diagnostic Code 9411.

PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual is.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

While the Rating Schedule indicates the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

As examiners have stated that the Veteran's symptoms of dysthymia are part of his PTSD, VA has resolved any doubt in his favor and attributed the impairments from dysthymia to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (When it is not possible to distinguish or differentiate the extent of impairment that is attributable to service-connected disability from that which is not, 38 C.F.R. §§ 3.102, 4.3 require that VA resolve this doubt in the Veteran's favor and presume the impairment is attributable to or part and parcel of the service-connected disability).

In June 2014, his representative contended that the medical evidence of record, including a January 2010 expert vocational opinion from E.C., shows that the Veteran experienced markedly diminished participation in activities and feelings of detachment and estrangement from others, irritability with outbursts of anger, hypervigilance, exaggerated startle response, insomnia and panic attacks dating back to 2007, and requested a 50-percent rating for PTSD prior to October 2010.

The Board observes that in his January 2010 report, E.C. did not provide such an opinion regarding the Veteran's PTSD symptoms.  Rather, the consultant merely summarized findings from a March 2007 VA compensation examination, dated three years prior to the current appeal.  All of the consultant's own findings regarding occupational impairment related to the service-connected skin disorder.

On VA compensation examination in March 2007, three years prior to the instant appeal, the examiner diagnosed PTSD, noted that the Veteran had intrusive thoughts, and indicated that the current GAF score is 60.  On mental status examination, orientation was within normal limits, and appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal with findings of anhedonia, anxiety, and depressed mood.  Communication, speech, and concentration were within normal limits.  There were no panic attacks.  There were signs of suspiciousness.  There were no delusions, hallucinations or obsessional rituals.  Thought processes were appropriate, judgment was not impaired, and abstract thinking was normal.  There was mild memory impairment.  There was no suicidal or homicidal ideation.  The examiner opined that the Veteran's psychiatric symptoms were not enough to interfere with social and occupational functioning or to require continuous medication.

During the pendency of the instant appeal, VA outpatient treatment records dated in 2010 and afterward reflect that the Veteran's problem list included PTSD and dysthymic disorder.  He has received sporadic outpatient treatment, primarily medication, for psychiatric symptoms.

On VA examination in May 2010, the Veteran complained of current symptoms of chronic nightmares, insomnia, and intrusive memories.  He reported that the severity of the symptoms was moderate, and they were constant.  He said the symptoms did not overly affect his work or relationships with others as far as PTSD was concerned.  Instead, he said that he was bothered by his chronic problems with cysts.  He took Citalopram daily, for the past three years, but the response had been poor, with no side effects.  He had not received psychotherapy for his mental condition within the past year, and had not been hospitalized for psychiatric reasons.  He said his marriage was strong, and related that his relationship with his sibling was not close.  There had been some major social function changes since he developed his mental condition, for example he shied away from family events because of his medical condition.  He said he sometimes had to stand when he ate. He said he liked to play golf and said he played about two times a week.  He was currently not working, and had not worked for five years.  He was previously employed as a barber, but had to medically retire due to his cysts.  The examiner indicated that his unemployment was not due to the effects primarily of a mental condition.  

On mental status examination, orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  He maintained good eye contact, and affect and mood were normal.  Communication, speech, and concentration were within normal limits. There were no panic attacks, suspiciousness, delusions, hallucination, or obsessive-compulsive behavior.  Thought processes were appropriate.  He was able to understand directions, did not have slowness of thought, and did not appear confused.  Judgment was not impaired, abstract thinking was normal, and memory was within normal limits.  There was no suicidal or homicidal ideation.  There were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD, which was described as being very introverted due to PTSD.  He said he did not like being around people, and if he went out he had to have his back to the wall.  The examiner diagnosed PTSD and mood disorder secondary to perianal abscesses.  The examiner opined that the diagnoses were not related, and the symptoms could be distinguished from each other.  His PTSD symptoms included insomnia with nightmares, intrusive memories, hypervigilance, and social isolation.  His mood disorder (depression symptoms) was secondary to chronic cysts and inability to do things he used to be able to do.  The GAF score was 60 for PTSD only.

Mentally, he occasionally had some interference in performing activities of daily living because of perianal cysts.  Sometimes he had to stand to eat; however, he could take care of all activities of daily living (ADLs) without help.  He had difficulty establishing and maintaining effective work/school and social relationships because of perianal cysts.  He had problems standing or sitting for any length of time.  He was able to maintain effective family role functioning.  He had no difficulty with recreation or leisurely pursuits.  He had constant interference with physical health because of perianal cysts.  He had no difficulty understanding commands.  The examiner recommended treatment for his mental health issues.  The prognosis for the psychiatric condition was poor. 

On VA examination on October 27, 2010, the examiner noted that the claims file was reviewed.  The Veteran continued to take Citalopram for depression and anxiety.  He did not receive any individual or group therapy for his psychiatric disorders.  The Veteran stated that the medication did not stop his nightmares. He was still married to his wife of 20 years, and reported that his relationship with his wife was good.  He had no children from his current marriage, and had three children from a prior marriage.  He said he checked in with them every once in a while to make sure they were all right.  They lived in another state.  He said he played golf every week with a group of friends, and went to the American Legion once in a while.  He was a barber for 40 years and retired five years ago due to medical (physical) problems.  He said he was unable to work due to hydradenitis since 2003, and said that hydradenitis affected his daily life with difficulty sitting for long periods of time and has to lie down throughout the day "to get relief."  He reported that his mood was irritable at times, he was easily startled by unexpected noises, and felt on guard most of the time.  He reported repeated disturbing memories, thoughts, images and of his stressful military events, suddenly acting or feeling as if his stressful military experiences from the past were happening again, feeling very upset when something reminded him of his stressful military experiences, and having physical reactions when something reminded him of his stressful military experiences.

On examination, he was clean, appropriately dressed, psychomotor activity was unremarkable, speech was spontaneous, his attitude was cooperative and friendly, his affect was appropriate, his mood was depressed, attention was intact, orientation was intact to person, place, and time.  Thought process and content were unremarkable.  He had no delusions or hallucinations.  He understood the outcome of his behavior and understood that he had a problem.  He had sleep impairment, specifically late and middle insomnia, and slept for about 4-5 hours of interrupted sleep per night.  He reported nightmares "once in a while."  He reported obsessive/ritualistic behavior, specifically checking and re-checking that the house was secure.  He reported a few panic attacks in the past, with "nothing real recent."  He had no suicidal or homicidal ideation.  He had good impulse control and no episodes of violence.  He was able to maintain personal hygiene, and did not like to drive.  Remote and recent memory were mildly impaired, and immediate memory was normal.  He had difficulty recalling names.  The examiner diagnosed PTSD, and the GAF was 60-65 over the past year.  The examiner opined that the Veteran's symptoms of PTSD alone did not preclude him from securing gainful employment.  The examiner opined that the Veteran's PTSD resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but he had generally satisfactory functioning.  The Veteran's symptoms included depressed mood, he felt unsafe and was suspicious of others when away from home, and had chronic sleep impairment and mild memory loss.  

Subsequent VA outpatient treatment records reflect that the Veteran continues to receive medication for depression.

After considering all of the evidence of record, the Board finds that during the period prior to October 27, 2010, the Veteran's PTSD was characterized by the following signs or symptoms:  insomnia with nightmares, intrusive memories, hypervigilance, and social isolation, and he had depression symptoms due to chronic cysts and an inability to do things he used to be able to do.  The evidence reflects that he had a good relationship with family.  He did not receive outpatient or inpatient therapy for PTSD, but took continuous medication.  The Board finds that these symptoms, even considering those due to depression, are similar to many of those contemplated by the current 30 percent rating.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are similar to those the Board finds to be associated with this Veteran's PTSD.  The GAF score throughout this period indicates that his PTSD produced no more than mild symptoms.  

The Board finds that during the period prior to October 27, 2010, a higher 50 percent rating is not warranted.  Although the 50 percent rating criteria contemplate disturbances of motivation and mood, and the Veteran has demonstrated a depressed mood, the overall type of symptoms warranting a higher 50 percent rating are not shown.  It is not shown that the Veteran had occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran's speech, concentration, thinking, judgment, and memory were all within normal limits during this period, and panic attacks were not shown.  The criteria for even higher 70 or 100 percent ratings are also not met, as his PTSD was not shown to be manifested by deficiencies in most areas, or by total occupational and social impairment.  The evidence reflects that the Veteran was unable to work during this period, but the evidence, including his own statements, relates this to another medical condition, not to PTSD.

After considering all of the evidence of record, the Board finds that during the period from October 27, 2010, the Veteran's PTSD was characterized by the following signs or symptoms:  irritability, sleep impairment, nightmares, obsessive/ritualistic checking behaviors, mildly impaired memory, depressed mood, feeling unsafe and suspicious of others when away from home, and mild memory loss.  The evidence reflects that he had a good relationship with family.  The Board finds that these symptoms, even considering those due to depression, are similar to many of those contemplated by the current 50 percent rating during this period.  In particular, the General Rating Formula lists, inter alia, disturbances in mood, difficulty in establishing and maintaining effective work and social relationships, and impaired memory, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  Considering all of the evidence of record, and as discussed below, the Board finds that a higher 70 percent rating is not warranted during the period from that date.  Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level during this period.  Indeed, the 30 percent, 50 percent and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  

The same holds true for the Veteran's impaired memory.  A 50 percent rating already compensates him for "impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks)."  During this period, the Veteran's memory impairment has been consistently shown to be at this level and no worse.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impaired memory is more closely analogous to that contemplated by a 50 percent rating. Vazquez-Claudio, 713 F.3d at 117. 

He does not receive outpatient or inpatient therapy for PTSD, but takes continuous medication.  It is not shown that he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  The examiner indicated that the GAF was 60-65 over the past year, which is reflective of no more than mild symptoms.  The examiner opined that the Veteran's symptoms of PTSD alone did not preclude him from securing gainful employment, and that the Veteran's PTSD resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but he had generally satisfactory functioning, which is consistent with a lower 30 percent rating, and certainly does not demonstrate that a rating higher than 50 percent is warranted.

The Board finds that since October 27, 2010, the PTSD symptoms do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted during this period.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The criteria for even higher 100 percent rating are also not met, as his PTSD is not shown to be manifested by total occupational and social impairment.  

Accordingly, the Board finds that during the rating period prior to October 27, 2010, an increased rating in excess of 30 percent is not warranted for PTSD, and during the period from that date, a rating in excess of 50 percent is not warranted. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411, and the claim is denied.

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The focus in evaluating psychiatric disabilities is the overall impact a Veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Prior to October 27, 2010, the Veteran's PTSD has been manifested by symptoms that result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and after that date, by no more than moderate social and occupational impairment, including depressed mood and chronic sleep impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal for entitlement to a higher rating for peripheral vascular disease of the right lower extremity is dismissed.

The appeal for entitlement to a higher rating for peripheral vascular disease of the left lower extremity is dismissed.

The appeal for entitlement to an earlier effective date for the grant of service connection for peripheral vascular disease of the right lower extremity is dismissed.

The appeal for entitlement to an earlier effective date for the grant of service connection for peripheral vascular disease of the left lower extremity is dismissed.

An effective date prior to September 27, 2002 for the grant of service connection and compensation for CAD status post myocardial infarction is denied.

An increased rating for service-connected PTSD in excess of 30 percent prior to October 27, 2010, and in excess of 50 percent from that date, is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's appeals for a higher rating for CAD status post myocardial infarction and for entitlement to SMC.

With regard to the claim for a higher initial rating for CAD status post myocardial infarction, the RO has rated this disability as 10 percent disabling from September 27, 2002, 30 percent disabling from February 22, 2010, and 60 percent rating from November 22, 2011.  The proper rating for this disability throughout this entire evaluation period is currently on appeal.  The Veteran's heart disability is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005, and ratings under this Code are assigned in large part based on limitations in workload due to CAD that are measured in metabolic equivalents (METs).

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

Prior to February 22, 2010, there was no VA compensation examination conducted to determine the severity of his CAD status post myocardial infarction.  The file contains a report of a June 1995 echocardiogram, which is dated several years prior to the period in question.  Although VA medical records during the rating period on appeal generally showed that his CAD was stable, and that he reported golfing frequently, a review of the electronic claims file reveals that there is no medical evidence of record showing the METs level (or estimated METs level) during the period from September 27, 2002 to February 22, 2010, as required by the governing rating criteria.  See 38 C.F.R. §§ 4.100(b), 4.104, Diagnostic Code 7005.

Accordingly, the Board finds that remand is necessary to obtain a new VA examination, including a retrospective medical opinion regarding the severity of the Veteran's CAD status post myocardial infarction from the effective date for the award of service connection for this disability, i.e., from February 27, 2002 to February 22, 2010.  38 C.F.R. § 4.2; Chotta v. Peake, 22 Vet. App. 80 (2008) (retrospective medical opinions are permitted in determining disability ratings); see also Vigil v. Peake, 22 Vet. App. 63 (2008).

With regard to the appeal for SMC, VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

The Veteran's representative has essentially contended that the Veteran's TDIU was awarded solely based on his service-connected skin disorder, and that since his other service-connected conditions added up to an additional 70 percent, including a 60 percent rating for CAD status post myocardial infarction since November 22, 2011, he should be paid at the "S" rate effective from the effective date of his TDIU. 

The Board finds that the issue of entitlement to SMC at the housebound rate is inextricably intertwined with the remanded appeals for a higher rating for CAD status post myocardial infarction, an extraschedular rating for recurrent perianal abscesses with hidradenitis suppurativa of the groin area, and entitlement to a TDIU prior to January 7, 2009, and thus the SMC issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any VA or private medical records dated since September 27, 2002 pertaining to treatment for heart disease, that are not already on file, and associate them with the electronic claims file.

2.  After all records and/or responses received have been associated with the claims file, schedule the Veteran for a VA heart examination.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination should include all tests deemed necessary (i.e. stress test, echocardiogram, and/or electrocardiogram) unless such testing is medically contraindicated or such testing has been done within the past year, the results are of record, and there is no indication that there has been a change in the cardiac status of the Veteran since.  If any tests are deemed unnecessary or are medically contraindicated, the examiner should state such.

Following review of the claims file and examination of the Veteran, the examiner should: 

(a) address the Veteran's METs workload during the period from September 27, 2002 to February 22, 2010, and whether symptoms of dyspnea, fatigue, angina, dizziness, and syncope were present during that period.  If there was left ventricular dysfunction provide the ejection fraction.  If possible, an estimated METs workload should be provided.

(b) address the Veteran's current METs workload and whether symptoms of dyspnea, fatigue, angina, dizziness, and syncope are present.  If there is left ventricular dysfunction provide the ejection fraction.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After readjudicating the intertwined claims for a higher rating for CAD status post myocardial infarction, for an extraschedular rating for a skin disorder, and for a TDIU prior to January 7, 2009, then readjudicate the claim for SMC, in light of all of the additional evidence associated with the electronic Virtual VA and VBMS files since the last supplemental statement of the case.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


